           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 1 of 52 PageID #: 303




CONFIDENTIAL                                                                                DEF00052
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 2 of 52 PageID #: 304




CONFIDENTIAL                                                                                DEF00053
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 3 of 52 PageID #: 305




CONFIDENTIAL                                                                                DEF00054
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 4 of 52 PageID #: 306




CONFIDENTIAL                                                                                DEF00055
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 5 of 52 PageID #: 307




CONFIDENTIAL                                                                                DEF00056
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 6 of 52 PageID #: 308




CONFIDENTIAL                                                                                DEF00057
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 7 of 52 PageID #: 309




CONFIDENTIAL                                                                                DEF00058
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 8 of 52 PageID #: 310




CONFIDENTIAL                                                                                DEF00059
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 9 of 52 PageID #: 311




CONFIDENTIAL                                                                                DEF00060
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 10 of 52 PageID #: 312




CONFIDENTIAL                                                                                 DEF00061
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 11 of 52 PageID #: 313




CONFIDENTIAL                                                                                 DEF00062
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 12 of 52 PageID #: 314




CONFIDENTIAL                                                                                 DEF00063
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 13 of 52 PageID #: 315




CONFIDENTIAL                                                                                 DEF00064
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 14 of 52 PageID #: 316




CONFIDENTIAL                                                                                 DEF00065
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 15 of 52 PageID #: 317




CONFIDENTIAL                                                                                 DEF00066
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 16 of 52 PageID #: 318




CONFIDENTIAL                                                                                 DEF00067
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 17 of 52 PageID #: 319




CONFIDENTIAL                                                                                 DEF00068
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 18 of 52 PageID #: 320




CONFIDENTIAL                                                                                 DEF00069
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 19 of 52 PageID #: 321




CONFIDENTIAL                                                                                 DEF00070
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 20 of 52 PageID #: 322




CONFIDENTIAL                                                                                 DEF00071
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 21 of 52 PageID #: 323




CONFIDENTIAL                                                                                 DEF00072
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 22 of 52 PageID #: 324




CONFIDENTIAL                                                                                 DEF00073
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 23 of 52 PageID #: 325




CONFIDENTIAL                                                                                 DEF00074
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 24 of 52 PageID #: 326




CONFIDENTIAL                                                                                 DEF00075
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 25 of 52 PageID #: 327




CONFIDENTIAL                                                                                 DEF00076
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 26 of 52 PageID #: 328




CONFIDENTIAL                                                                                 DEF00077
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 27 of 52 PageID #: 329




CONFIDENTIAL                                                                                 DEF00078
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 28 of 52 PageID #: 330




CONFIDENTIAL                                                                                 DEF00079
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 29 of 52 PageID #: 331




CONFIDENTIAL                                                                                 DEF00080
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 30 of 52 PageID #: 332




CONFIDENTIAL                                                                                 DEF00081
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 31 of 52 PageID #: 333




CONFIDENTIAL                                                                                 DEF00082
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 32 of 52 PageID #: 334




CONFIDENTIAL                                                                                 DEF00083
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 33 of 52 PageID #: 335




CONFIDENTIAL                                                                                 DEF00084
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 34 of 52 PageID #: 336




CONFIDENTIAL                                                                                 DEF00085
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 35 of 52 PageID #: 337




CONFIDENTIAL                                                                                 DEF00086
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 36 of 52 PageID #: 338




CONFIDENTIAL                                                                                 DEF00087
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 37 of 52 PageID #: 339




CONFIDENTIAL                                                                                 DEF00088
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 38 of 52 PageID #: 340




CONFIDENTIAL                                                                                 DEF00089
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 39 of 52 PageID #: 341




CONFIDENTIAL                                                                                 DEF00090
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 40 of 52 PageID #: 342




CONFIDENTIAL                                                                                 DEF00091
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 41 of 52 PageID #: 343




CONFIDENTIAL                                                                                 DEF00092
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 42 of 52 PageID #: 344




CONFIDENTIAL                                                                                 DEF00093
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 43 of 52 PageID #: 345




CONFIDENTIAL                                                                                 DEF00094
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 44 of 52 PageID #: 346




CONFIDENTIAL                                                                                 DEF00095
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 45 of 52 PageID #: 347




CONFIDENTIAL                                                                                 DEF00096
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 46 of 52 PageID #: 348




CONFIDENTIAL                                                                                 DEF00097
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 47 of 52 PageID #: 349




CONFIDENTIAL                                                                                 DEF00098
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 48 of 52 PageID #: 350




CONFIDENTIAL                                                                                 DEF00099
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 49 of 52 PageID #: 351




CONFIDENTIAL                                                                                 DEF00100
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 50 of 52 PageID #: 352




CONFIDENTIAL                                                                                 DEF00101
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 51 of 52 PageID #: 353




CONFIDENTIAL                                                                                 DEF00102
           Case 1:20-cv-03010-BMC Document 29-4 Filed 04/30/21 Page 52 of 52 PageID #: 354




CONFIDENTIAL                                                                                 DEF00103
